Citation Nr: 1741431	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  06-37 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel







INTRODUCTION

The Veteran served on active duty in the United States Army from February 1985 to February 2005.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a March 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In that decision, the RO awarded the Veteran service connection for mechanical low back pain with traumatic arthritis in the thoracic spine at T1, and assigned a 10 percent initial rating, effective March 1, 2005.  The Veteran disagreed with the RO's assigned initial rating, and he perfected an appeal as to that issue.  As a result of this appeal a 20 percent disability rating was ultimately assigned for the Veteran's service-connected low back disorder.  

During the pendency of the appeal the issue of entitlement to TDIU was reasonably raised by the record, and added as a separate issue by the Board for the sake of clarity.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  After the Board's October 2012 decision, this is the sole issue remaining on appeal.  

The case has been remanded before on multiple occasions, most recently in October 2012.  Unfortunately additional remand is necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran claims entitlement to TDIU; he asserts that his service-connected disabilities render him unemployable.  

Review of the record reveals an incomplete picture of the Veteran's employment history.  The Veteran retired in February 2005 after serving 20 years on active duty in the Army.  Records show that after his Army retirement he applied to work for the US Postal Service as a tractor trailer driver; this seems appropriate as the Veteran's military specialty was as a transportation specialist and supervisor.  

At a January 2008 hearing before a Decision Review Officer (DRO), the Veteran described his employment with the Postal Service differently.  He testified that he provided ad hoc fill-in work and could be doing almost anything such as working a sorting machine.  He did not indicate he was a truck driver.  In May 2008, the Veteran indicated he left employment with the Postal Service due to his back pain.  

Review of the record does not show that the Veteran has ever submitted a VA Form 21-8940, Application for Increased Compensation Based on Unemployability.  There does not seem to be a full and accurate employment history of record with respect to the Veteran's post-service employment.  This is important to accurately adjudicate his claim for TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA Form 21-8940, claim for TDIU, and tell him to complete the form and return it.  The Veteran is informed that full employment, education, and training histories are necessary to accurately adjudicate his claim for TDIU.  He should provide a full employment history for all of his employment since his retirement from active duty in February 2005.  All information obtained should be made part of the file. 

2.  After securing the proper authorizations if necessary, contact the US Postal Service and obtain the information related to the Veteran's employment, duties while employed, and nature and reason for him ending employment.  

3.  After conducting any additional development which may be warranted after review of the evidence obtained above, readjudicate the Veteran's claim for TDIU.  If the benefit on appeal remains denied, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.


The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

